                 Case 2:18-cv-00186-TSZ Document 52 Filed 08/04/21 Page 1 of 1


 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 5
     PARAMJIT SINGH BASRA,
 6
                                 Petitioner,                CASE NO. C18-186-TSZ
 7
             v.                                             ORDER OF DISMISSAL
 8
     STEPHEN SINCLAIR,
 9
                                 Respondent.
10
            Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,
11
     United States Magistrate Judge, to which no objections were filed, and the remaining record, the
12
     Court finds and ORDERS:
13
            (1)      The Court ADOPTS the Report and Recommendation.
14
            (2)      Petitioner’s 28 U.S.C. § 2254 habeas petition is DENIED and this matter is
15
     DISMISSED with prejudice.
16
            (3)      Petitioner’s presumed motion to amend the petition to add an additional ground
17
     for relief is DENIED.
18
            (4)      Petitioner is DENIED issuance of a certificate of appealability.
19
            (5)      The Clerk is directed to send copies of this Order to the parties and to Judge
20
     Tsuchida.
21
            Dated this 4th day of August, 2021.
22

23
                                                           A
                                                           Thomas S. Zilly
                                                           United States District Judge


     ORDER OF DISMISSAL - 1
